Citation Nr: 1221182	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  10-30 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to July 1992.  The Veteran died in October 2007 and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In January 2012, the appellant testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal.  In this case, the claims file does not include a medical opinion addressing whether the Veteran's depression was incurred in or is otherwise related to service and whether his use of drugs resulted from such depression.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The appellant characterizes the Veteran's death as a suicide and asserts that service connection is warranted for the cause of the Veteran's death due to depression that developed during service.  

As noted above, the Veteran died in October 2007.  His death certificate lists his immediate cause of death was accidental cocaine toxicity.  At the time of the Veteran's death, service connection was not in effect for any disorder.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310 (West Supp. 2011); 38 C.F.R. § 3.312(a) (2011).  In order to constitute the principal cause of death, the service-connected disability must be, singly or jointly with some other condition, the immediate or underlying cause of death or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  In order for the service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) (2011).

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2011).  The isolated and infrequent use of drugs by itself will not be considered willful addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2011).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.  Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  Id.  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  Id.

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d) (2011).  For purposes of this paragraph, drug abuse means the use of illegal drugs, the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  Id.

A review of the record shows the Veteran's service treatment records are silent as to any complaints, treatment, or diagnosis for depression or the use of drugs or alcohol.    

Within a year after separation from service, the Veteran was admitted for VA psychiatric hospitalization in May 1993 and was diagnosed with suicide-corrosive/caustic, esophagitis, and depressive disorder not elsewhere classified (NEC).  He underwent substance abuse treatment from July 1994 to August 1994, December 1995 to January 2006 (diagnoses included cocaine dependence, alcohol dependence, and cannabis dependence), and January 1996 to June 1996.  In January 1997, the Veteran denied suicidal ideation, reported that he was charged with a driving while intoxicated (DWI) offense and received formal reprimand in 1992 prior to separation from service, and that he had episodes of depression since being discharged from service.  Following the evaluation, the VA psychiatrist assessed the Veteran with substance induced mood disorder with suicidal ideation, and Axis I diagnoses listed cocaine dependence, alcohol dependence, and substance induced mood disorder, depressed type, versus major depression.  Thereafter, the Veteran underwent private psychiatric hospitalization from May 2001 to June 2001, and private treatment records from April 2001 to September 2007 documented the appellant's fear of the Veteran's substance abuse and the Veteran's ongoing treatment for physical disorders.  Additionally, at a September 2006 private treatment session for complaint of right upper quadrant pain, the Veteran denied alcohol or recreational drug use.  

In a March 2012 private treatment statement, Dr. A. P. noted review of the Veteran's treatment records from previous psychiatric and substance dependence admissions to VA and private sector programs, as well as his own treatment of the Veteran for depression during the mid 1990s while in a drug and alcohol treatment facility in Columbus, Ohio.  He also included a chart summarizing the Veteran's course of illness from the time of separation from service to ultimate death.  Dr. A. P. concluded that, while the Veteran had problems with alcohol abuse during active service which may have contributed to separation from service, the onset of depression and escalation of substance dependence occurred after discharge.  He asserted a belief that the separation from service had a direct and unfortunate impact on the Veteran's depressive illness, escalation of substance dependence, and ultimate death.

In light of the appellant's contentions, the Veteran's death certificate, and medical evidence of record, the RO should attempt to obtain all outstanding private treatment records from Dr. A. P. related to the Veteran's post-service psychiatric treatment.  The RO should also obtain a VA medical opinion regarding whether the cause of Veteran's death is related to service.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the examiner must opine as to (1) whether the Veteran's depression was incurred in or otherwise related to service, and if so, did it contribute substantially or materially to the cause of the Veteran's death, (2) whether the Veteran's use of drugs was for enjoyment or therapeutic purposes, and (3) whether the Veteran's use or addiction to drugs resulted from depression.   

Moreover, the Board notes that during the January 2012 Board hearing, the appellant requested that the record be held open for 30 days.  In March 2012, the appellant submitted the March 2012 private treatment statement in support of her claim on appeal without a waiver of initial RO consideration.  The Board finds that after completion of the requested development, the RO must readjudicate the issue on appeal after a review of all the most recent evidence of record, to include the March 2012 private treatment statement.

Accordingly, the case is REMANDED for the following actions:
	
1.  The RO/AMC should attempt to obtain all pertinent private psychiatric treatment records from Dr. A. P.   All relevant records obtained shall be associated with the claims file.  The appellant should be requested to sign the necessary authorization for release of the private treatment records to VA.  All attempts to procure records should be documented in the claims file.  If the RO/AMC cannot obtain such records, a notation to that effect should be included in the claims file.  In addition, the appellant and her representative should be informed of any such problem.

2.  Next, the RO/AMC should refer the appellant's claim to the appropriate physician for a VA medical opinion with regard to the cause of the Veteran's death.  The claims file must be made available to the VA examiner for review.  A notation to the effect that the record review took place should be included in the report by the examiner.

Based upon a review of the entire record, the VA examiner is requested to offer the following opinions: 

(1)  Whether the Veteran had a psychiatric disorder or disorders, including depression, prior to his death. 

(2)  Whether the Veteran's use or addiction to drugs resulted from a psychiatric disorder, including depression.

(3)  Whether the Veteran's use of drugs was for enjoyment or therapeutic purposes.

(4)  Whether it is at least as likely as not (a 50 percent or more probability) that a psychiatric disorder, including depression, had its onset in service or was otherwise related to service, and if so, is it at least as likely as not that the psychiatric disorder contributed substantially or materially to the cause of the Veteran's death.   

In rendering the opinion, the VA examiner should comment on the March 2012 private treatment statement.  A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  Thereafter, the issue on appeal should be readjudicated, to include a review of all the most recently associated evidence of record.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



